Exhibit 10.1
EXECUTION VERSION
AGREEMENT
     THIS AGREEMENT, dated as of June 22, 2008 (the “Agreement”), is made by and
among Emageon Inc., a Delaware corporation (the “Company”), Charles A. Jett, Jr.
and the other parties signatory hereto (collectively, the “OPP Investors).
W I T N E S S E T H:
     WHEREAS, the OPP Investors beneficially own (as defined below) 3,569,360
shares of common stock, $0.001 par value per share (the “Common Stock”), of the
Company; and
     WHEREAS, prior to the date hereof the OPP Investors (i) delivered a letter
(the “Nomination Letter”) to the Company, dated February 14, 2008, stating the
intention to nominate (the “OPP Nomination”) three individuals for election to
the Board of Directors of the Company (the “Board”) by the shareholders of the
Company (the “Shareholders”) and (ii) filed a definitive proxy statement on
Schedule 14A with the Securities and Exchange Commission (the “SEC”) related to
the matters set forth in the Nomination Letter; and
     WHEREAS, the Company and the OPP Investors have agreed that it is in their
mutual interests to enter into this Agreement, which, among other things,
terminates the pending proxy contest for the election of directors at the 2008
Annual Meeting (as defined below);
     NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:
ARTICLE I
DEFINITIONS
     Section 1.1 Defined Terms. For purposes of this Agreement:
          (a) The term “Affiliate” shall have the meaning set forth in
Rule 12b-2 promulgated by the SEC under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”).
          (b) The terms “beneficial owner” and “beneficially own” have the same
meanings as set forth in Rule 13d-3 promulgated by the SEC under the Exchange
Act except that a Person will also be deemed to beneficially own and to be the
beneficial owner of all shares of capital stock of the Company which such Person
has the right to acquire pursuant to the exercise of any rights in connection
with any securities or any agreement, regardless of when such rights may be
exercised and whether they are conditional.
          (c) The term “Person” means any individual, partnership, corporation,
group, syndicate, trust, government or agency, or any other organization, entity
or enterprise.

 



--------------------------------------------------------------------------------



 



     Section 1.2 Interpretation. When reference is made in this Agreement to a
Section, such reference shall be to a Section of this Agreement unless otherwise
indicated. Whenever the words “include”, “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation.” The words “hereof,” “herein,” “hereby” and “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement. This Agreement
shall be construed without regard to any presumption or rule requiring
construction or interpretation against the party drafting or causing any
instrument to be drafted.
ARTICLE II
COVENANTS
     Section 2.1 Board of Directors, Annual Meeting and Related Matters.
          (a) Board Expansion. Effective upon the execution and delivery of this
Agreement by all parties, the Board has increased the size of the Board from
eight (8) to ten (10) directors and has caused the election of:
               (i) Augustus K. Oliver as a director with a term expiring at the
2010 Annual Meeting; provided that if Mr. Oliver were unable or unwilling to
serve his entire term, a replacement independent director shall be selected by
Oliver Press Partners, LLC (“Oliver Press”) to complete Mr. Oliver’s then
remaining term, which individual shall not be Affiliated with Oliver Press, and
shall be subject to the Board’s approval not to be unreasonably withheld or
delayed. The Board shall have a thirty (30) day period after receiving notice of
the identity of a replacement nominee (whether such notice is provided prior to
or after Mr. Oliver departs from the Board) (a “Replacement Review Period”) to
consider such replacement nominee, whether such replacement nominee has
relevant, applicable experience and to conduct a background check, and not later
than the end of the Replacement Review Period shall elect such replacement
nominee (subject to the resignation or other departure of Mr. Oliver) or give
written notice to Oliver Press of its decision not to elect such replacement
nominee in which event Oliver Press shall have the right to select another
replacement nominee as provided in this Section 2.1(a)(i); and
               (ii) Benner A. Ulrich as a director with a term expiring at the
2010 Annual Meeting; provided that if Mr. Ulrich were unable or unwilling to
serve his entire term, a replacement independent director shall be selected by
Oliver Press to complete Mr. Ulrich’s then remaining term, which individual
shall not be Affiliated with Oliver Press, and shall be subject to the Board’s
approval not to be unreasonably withheld or delayed. The Board shall have a
Replacement Review Period after receiving notice of the identity of a
replacement nominee (whether such notice is provided prior to or after
Mr. Ulrich departs from the Board) to consider such replacement nominee, whether
such replacement nominee has relevant, applicable experience and to conduct a
background check, and not later than the end of the Replacement Review Period
shall elect such replacement nominee (subject to the resignation or other
departure of Mr. Ulrich) or give written notice to Oliver Press of its decision
not to elect such replacement nominee in which event Oliver Press shall have the
right to select another replacement nominee as provided in this
Section 2.1(a)(ii).
Augustus K. Oliver and Benner A. Ulrich (or their replacements as provided
herein) are each an “OPP Director” and collectively, the “OPP Directors”.

-2-



--------------------------------------------------------------------------------



 



          (b) 2008 Annual Meeting. The Company shall adjourn its 2008 Annual
Meeting of Stockholders (the “Annual Meeting”), currently scheduled for June 23,
2008, until July 8, 2008 for purposes of the election of directors and the
ratification of Ernst & Young LLP as the Company’s independent registered public
accounting firm for the year ending December 31, 2008. The Company shall not
conduct any other business at the Annual Meeting except as set forth in this
Section 2.1(b), nor shall the Company adjourn the Annual Meeting further without
the written consent of Oliver Press.
          (c) Resignation of Chairman. Effective immediately following the
Annual Meeting, Charles A. Jett, Jr., the Company’s Chairman of the Board, shall
resign from the Board, but at the discretion of the Board shall remain the
Company’s Chief Executive Officer. Concurrent with the execution of this
Agreement, Mr. Jett has delivered to the Board and Oliver Press an irrevocable
resignation from the Board effective immediately after the Annual Meeting in the
form of Exhibit A hereto.
          (d) Resignation of Director. Douglas D. French (the “Departing
Director”) shall resign from the Board effective immediately following the
Annual Meeting. As soon as reasonably practicable following the date hereof, but
not later than June 27, 2008, the Departing Director shall deliver to the Board
and Oliver Press an irrevocable resignation from the Board effective immediately
after the Annual Meeting in the form of Exhibit A hereto. As soon as reasonably
practicable following the date hereof, but not later than June 27, 2008, a
director (other than an OPP Director) who has a term expiring at the 2010 Annual
Meeting shall tender to the Company and Oliver Press their irrevocable
resignation from the Board in the form of Exhibit A hereto effective immediately
following the resignation of the Departing Director and such director shall be
re-elected as a director by the Board immediately following the effectiveness of
such resignation with a term expiring at the 2009 Annual Meeting.
          (e) Board Size. Immediately following the resignation of Mr. Jett and
the Departing Director, the Board shall reduce its size to
nine (9) directors and shall not thereafter take any action to change the size
of the Board during the period that at least one of the OPP Directors continues
to serve on the Board without the prior written consent of Oliver Press, to be
provided in its absolute and sole discretion.
          (f) New Director. The OPP Investors and the Company have discussed the
election of Bradley S. Karro (the “New Director”) to the Board, subject to the
Board’s approval not to be unreasonably withheld. The Board has requested a
period, not to exceed thirty (30) days from the date hereof (the “Review
Period”), to consider the election of the New Director to the Board with a term
expiring at the 2011 Annual Meeting and to conduct a background check. Not later
than the end of the Review Period, the New Director shall either be elected to
the Board in place of Mr. Jett or the Board shall give Oliver Press written
notice of its decision not to elect the New Director to the Board. In the event
that the Board chooses not to elect the New Director to the Board or in the
event that the New Director were unable or unwilling to serve prior to his
appointment to the Board or unable or unwilling to serve his entire term, a
replacement independent director shall be selected by Oliver Press who shall not
be Affiliated with Oliver Press. The election of any such replacement nominee
shall be subject to the Board’s approval not to be unreasonably withheld or
delayed. The Board shall have a Replacement Review Period after receiving notice
of the identity of a replacement nominee (whether such notice is provided prior
to or after the departure of the New Director from the Board, if applicable) to
consider such

-3-



--------------------------------------------------------------------------------



 



replacement nominee, whether such replacement nominee has relevant, applicable
experience and to conduct a background check, and not later than the end of the
Replacement Review Period shall elect such replacement nominee (subject to the
resignation or other departure of the New Director, if applicable) or give
written notice to Oliver Press of its decision not to elect such replacement
nominee in which event Oliver Press shall have the right to select another
replacement nominee as provided in this Section 2.1(f). Upon his election, the
New Director shall also be elected to the Strategic Alternatives Committee in
place of an existing member of such committee other than Benner A. Ulrich.
Irrespective of the identity of the director elected pursuant to this
Section 2.1(f), such individual shall be referred to as the “New Director”
hereunder.
          (g) Committees. The Board has an existing Board committee (the
“Strategic Alternatives Committee”) comprised of three (3) directors.
Immediately upon the election of Benner A. Ulrich as a director, the Board shall
(i) remove one member from the Strategic Alternatives Committee and replace him
with Mr. Ulrich (or his successor, if any, pursuant to Section 2.1(a)(ii)) to
serve during his term as a director, and (ii) elect Benner A. Ulrich (or his
successor, if any, pursuant to Section 2.1(a)(ii)) to the Compensation Committee
of the Board during Mr. Ulrich’s term as a director.
          (h) Role of the OPP Directors and the New Director. The OPP Directors
and the New Director will be governed by the same protections and obligations
regarding confidentiality, conflicts of interests, fiduciary duties, trading and
disclosure policies and other governance guidelines, and shall have the same
rights and benefits, including with respect to insurance, indemnification,
compensation and fees, as are applicable to all independent directors of the
Company.
     Section 2.2 Strategic Alternatives Committee. The Strategic Alternatives
Committee shall have the authority to: (a) consider all strategic alternatives
for the Company including, without limitation, acquisitions, divestitures,
reorganizations, recapitalizations, joint ventures, a sale of the Company and
offerings of debt or equity securities and (b) engage such advisors including,
an investment banking firm, to assist it as the committee shall determine to be
appropriate, provided that any such investment banking firm is approved by the
OPP Director on such committee. On June 23, 2008, the Strategic Alternatives
Committee shall hold a meeting by telephone and at such meeting the committee
shall endeavor to select the investment banking firm that it intends to retain
and shall develop a schedule of its activities. The Strategic Alternatives
Committee shall use its best efforts to complete its consideration and make a
recommendation to the Board at the earliest practicable time.
     Section 2.3 Additional Undertakings by the OPP Investors.
          (a) By executing this Agreement, the OPP Investors hereby irrevocably
withdraw their Nomination Letter and any nominations to the Board made prior to
the date hereof and agree to terminate the pending proxy contest with respect to
the election of directors at the 2008 Annual Meeting. The OPP Investors agree to
take promptly all such actions as are required, or may reasonably be requested
by the Company, in furtherance of, and to effectuate, the foregoing. Within two
(2) business days of the date of this Agreement, Oliver Press shall file, or
cause to be filed on its behalf, with the SEC, an amendment to its Schedule 13D
with respect to the Company disclosing the material contents of this Agreement.

-4-



--------------------------------------------------------------------------------



 



          (b) As of the date of this Agreement, none of the OPP Investors, or
any of their Affiliates, are a party (other than with another OPP Investor or an
Affiliate of any OPP Investor and other than the proxies received as a result of
the solicitation in connection with the Annual Meeting (none of which shall be
used by the OPP Investors at such meeting)) to any contract, arrangement,
understanding or relationship (legal or otherwise) with any person with respect
to any securities of the Company, including with respect to transfer or voting
of any such securities, finder’s fees, joint ventures, loan or option
arrangements, puts or calls, guarantees of profits, division of profits or loss,
or the giving or withholding of proxies, or have otherwise pledged or subjected
any securities owned by them to a contingency the occurrence of which would give
another person voting power or investment power over such securities.
     Section 2.4 Voting Provisions. The OPP Investors, together with their
Affiliates, will cause all shares of Common Stock for which they have the right
to vote as of the record date for the 2008 Annual Meeting to be present for
quorum purposes and to be voted at such meeting or at any adjournments or
postponements thereof as permitted hereby, in favor of each director nominated
and recommended by the Board for election.
     Section 2.5 Publicity. Promptly after the execution of this Agreement, but
not later than 8:00 A.M., EDT, June 23, 2008, the Company and the OPP Investors
shall issue a press release in the form attached hereto as Exhibit B.
     Section 2.6 Expenses. Within ten (10) business days following receipt of
reasonably satisfactory documentation thereof, the Company shall reimburse the
OPP Investors for their reasonable out-of-pocket fees and expenses incurred
prior to the date of this Agreement in connection with the OPP Nomination, up to
a maximum reimbursement of $75,000, and the OPP Investors hereby agree that such
payment shall be in full satisfaction of any claims or rights they may have as
of the date hereof for reimbursement of fees, expenses or costs in connection
with the OPP Nomination.
ARTICLE III
OTHER PROVISIONS
     Section 3.1 Representations and Warranties.
          (a) Representations and Warranties of the Company. The Company hereby
represents and warrants that this Agreement and the performance by the Company
of its obligations hereunder (i) has been duly authorized, executed and
delivered by it, and is a valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms, (ii) does not
require the approval of the shareholders of the Company and (iii) does not and
will not violate any law, any order of any court or other agency of government,
the Certificate of Incorporation of the Company, as amended, or the Bylaws of
the Company, as amended, or any provision of any indenture, agreement or other
instrument to which the Company or any of its properties or assets is bound, or
conflict with, result in a breach of or constitute (with due notice or lapse of
time or both) a default under any such indenture, agreement or other instrument,
or result in the creation or imposition of, or give rise to, any lien, charge,
restriction, claim, encumbrance or adverse penalty of any nature whatsoever
pursuant to any such indenture, agreement or other instrument.

-5-



--------------------------------------------------------------------------------



 



          (b) Representations and Warranties of Director. Charles A. Jett, Jr.
represents and warrants that this Agreement and the performance by him of his
obligations hereunder have been executed and delivered by him, and is a valid
and binding obligation of his, enforceable against him in accordance with its
terms.
          (c) Representations and Warranties of the OPP Investors. Each of the
OPP Investors represents and warrants that this Agreement and the performance by
each such OPP Investor of its obligations hereunder (i) has been duly
authorized, executed and delivered by such OPP Investor, and is a valid and
binding obligation of such OPP Investor, enforceable against such OPP Investor
in accordance with its terms, (ii) does not require approval by any owners or
holders of any equity interest in such OPP Investor (except as has already been
obtained) and (iii) does not and will not violate any law, any order of any
court or other agency of government, the charter or other organizational
documents of such OPP Investor, as amended, or any provision of any agreement or
other instrument to which such OPP Investor or any of its properties or assets
are bound, or conflict with, result in a breach of or constitute (with due
notice or lapse of time or both) a default under any such agreement or other
instrument, or result in the creation or imposition of, or give rise to, any
lien, charge, restriction, claim, encumbrance or adverse penalty of any nature
whatsoever pursuant to any such agreement or instrument.
     Section 3.2 Confidentiality.
          (a) In connection with discussions between the OPP Investors and their
representatives and the Company and its representatives, the Company or its
representatives may disclose orally or in writing to the OPP Investors or their
representatives information that is confidential to the Company. To protect the
confidentiality of such information, and as a condition to the furnishing of
such information, the OPP Investors agree, as set forth below, to treat as
confidential all such information furnished to or otherwise received by the OPP
Investors or their representatives from the Company or on its behalf (herein
collectively referred to as the “Confidential Information”). For purposes of
this Agreement, the phrase “Confidential Information” will not include
information which (i) becomes lawfully available to the public other than as a
result of a disclosure by the OPP Investors or its representatives in violation
of this Agreement, (ii) was lawfully available to the OPP Investors on a
non-confidential basis prior to the disclosure to the OPP Investors or its
representatives by the Company or on its behalf or (iii) lawfully becomes
available to the OPP Investors on a non-confidential basis from a source other
than the Company or the Company’s representatives or agents, provided that such
source is not bound by a confidentiality agreement with the Company of which the
OPP Investors have been made aware.
          (b) The Company has no obligation to furnish Confidential Information
to the OPP Investors or its representatives by virtue of this Agreement except
for Confidential Information provided to the OPP Directors in their capacity as
directors of the Company. The Company shall use its reasonable efforts not to
provide Confidential Information to the OPP Investors unless requested or
consented to by the OPP Investors; provided that the parties acknowledge that
the provision of Confidential Information to the OPP Directors shall not violate
this provision. Each of the OPP Investors hereby acknowledges that it is aware
that the United States securities laws prohibit any Person who has material,
non-public information with respect to the Company from transacting in the
securities of the Company or from

-6-



--------------------------------------------------------------------------------



 



communicating such information to any other Person under circumstances in which
it is reasonably foreseeable that such Person is likely to transact in such
securities.
          (c) The Confidential Information will not be disclosed by the OPP
Investors or their representatives, except to the extent the Company has given
its prior written consent. Notwithstanding anything to the contrary contained in
this Section 3.2, the OPP Investors and its representatives shall be permitted
to disclose any Confidential Information to the extent the disclosure of such
information is required in any court proceeding, by any governmental authority
or by applicable law; provided, however, that the OPP Investors and its
representatives shall use their reasonable best efforts to give the Company
reasonable advance notice of such required disclosure to enable the Company, at
its sole expense, to prevent or limit such disclosure. This Section 3.2 will
survive the termination of this Agreement.
          (d) Notwithstanding the foregoing including the other provisions of
this Section 3.2 and the provisions of Section 2.1(h), the Company understands
that the OPP Directors may from time to time provide Confidential Information to
the other OPP Investors, but not to any Person who is only an investor in an OPP
Investor, and that such OPP Investors shall be subject to the restrictions
contained in this Section 3.2 as if such information had been disclosed to such
OPP Investors directly. Each such OPP Investor further agrees that it will be
subject to the same trading policies of the Company to which the OPP Directors
are subject, provided such policies are customary.
     Section 3.3 Remedies.
          (a) Each party hereto hereby acknowledges and agrees, on behalf of
itself and its Affiliates, that irreparable harm would occur in the event any of
the provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached. It is accordingly agreed that the
parties will be entitled to specific relief hereunder, including an injunction
or injunctions to prevent and enjoin breaches of the provisions of this
Agreement and to enforce specifically the terms and provisions hereof in any
state or federal court in the State of New York, in addition to any other remedy
to which they may be entitled at law or in equity. Any requirements for the
securing or posting of any bond with such remedy are hereby waived.
          (b) Each party hereto agrees, on behalf of itself and its Affiliates,
that any actions, suits or proceedings arising out of or relating to this
Agreement or the transactions contemplated hereby will be brought solely and
exclusively in any state or federal court in the State of New York (and the
parties agree not to commence any action, suit or proceeding relating thereto
except in such courts), and further agrees that service of any process, summons,
notice or document by U.S. registered or certified mail to the respective
addresses set forth in Section 3.5 will be effective service of process for any
such action, suit or proceeding brought against any party in any such court.
Each party, on behalf of itself and its Affiliates, irrevocably and
unconditionally waives any objection to the laying of venue of any action, suit
or proceeding arising out of this Agreement or the transactions contemplated
hereby, in the state or federal courts in the State of New York, and hereby
further irrevocably and unconditionally waives and agrees not to plead or claim
in any such court that any such action, suit or proceeding brought in any such
court has been brought in an improper or inconvenient forum.

-7-



--------------------------------------------------------------------------------



 



     Section 3.4 Entire Agreement. This Agreement contains the entire
understanding of the parties with respect to the subject matter hereof and may
be amended only by an agreement in writing executed by the parties hereto.
     Section 3.5 Notices. All notices, consents, requests, instructions,
approvals and other communications provided for herein and all legal process in
regard hereto shall be in writing and shall be deemed validly given, made or
served, if (a) given by telecopy, when such telecopy is transmitted to the
telecopy number set forth below and the appropriate confirmation is received or
(b) if given by any other means, when actually received during normal business
hours at the address specified in this subsection:
if to the Company:
Emageon Inc.
1200 Corporate Drive
Suite 200
Birmingham, Alabama 35242
Facsimile: (205) 212-3887
Attention: General Counsel
with a copy to:
David A. Stockton, Esq.
Kilpatrick Stockton LLP
Suite 2800
1100 Peachtree Street
Atlanta, Georgia 30309-4530
Facsimile: (404) 541-3402
if to the OPP Investors:
Oliver Press Partners, LLP
152 West 57th Street, 46th Floor
New York, New York 10019
Attention: Augustus K. Oliver and Clifford Press
Facsimile: (212) 974-1860
with a copy to:
Allen B. Levithan, Esq. and Jeffrey M. Shapiro, Esq.
Lowenstein Sandler PC
65 Livingston Avenue
Roseland, New Jersey 07068
Facsimile: (973) 597-2407 and (973) 597-2471
     Section 3.6 Governing Law. This Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of New York.

-8-



--------------------------------------------------------------------------------



 



     Section 3.7 Further Assurances. Each party agrees to take or cause to be
taken such further actions, and to execute, deliver and file or cause to be
executed, delivered and filed such further documents and instruments, and to
obtain such consents, as may be reasonably required or requested by another
party in order to effectuate fully the purposes, terms and conditions of this
Agreement.
     Section 3.8 No Third-Party Beneficiaries. This Agreement shall inure to the
benefit of and be binding upon the parties hereto and their respective
successors and assigns, and nothing in this Agreement is intended to confer on
any Person other than the parties hereto or their respective successors and
assigns, any rights, remedies, obligations or liabilities under or by reason of
this Agreement.
     Section 3.9 Severability. In the event that any term or provision of this
Agreement shall become, or is declared by a court of competent jurisdiction to
be, illegal, unenforceable or void, this Agreement shall continue in full force
and effect without said term or provision as close as possible to the intent of
the parties hereto.
     Section 3.10 Facsimile; Counterparts. This Agreement may be executed by
facsimile and in two or more counterparts, each of which may be executed by
fewer than all of the parties hereto, and all of which together shall constitute
one and the same instrument, enforceable against all of the parties hereto.
     Section 3.11 Headings. The article and section headings set forth in this
Agreement are included for convenience of reference only and shall not affect
the meaning or interpretation of this Agreement or any provision hereof.
[Remainder of Page Left Blank Intentionally]

-9-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement,
or caused the same to be executed by its duly authorized representative as of
the date first above written.
EMAGEON INC.

          By:   /s/ Charles A. Jett, Jr.         Charles A. Jett, Jr.
Chief Executive Officer     

/s/ Charles A. Jett, Jr.
 
Charles A. Jett, Jr.
OLIVER PRESS PARTNERS, LLC

          By:   /s/ Clifford Press         Clifford Press
Managing Member    

OLIVER PRESS INVESTORS, LLC

          By:   /s/ Clifford Press         Clifford Press
Managing Member    

DAVENPORT PARTNERS, L.P.
By: Oliver Press Investors, LLC
      General Partner

          By:   /s/ Clifford Press         Clifford Press
Managing Member    

-10-



--------------------------------------------------------------------------------



 



JE PARTNERS, L.P.
By: Oliver Press Investors, LLC
      General Partner

          By:   /s/ Clifford Press         Clifford Press
Managing Member    

OLIVER PRESS MASTER FUND, L.P.
By: Oliver Press Investors, LLC
     General Partner

          By:   /s/ Clifford Press         Clifford Press
Managing Member    

              /s/ Augustus K. Oliver          Augustus K. Oliver    

              /s/ Clifford Press          Clifford Press    

              /s/ Benner A. Ulrich          Benner A. Ulrich    

-11-



--------------------------------------------------------------------------------



 



EXHIBIT A
June          , 2008
Emageon Inc.
1200 Corporate Drive
Suite 200
Birmingham, Alabama 35242
Oliver Press Partners, LLP
152 West 57th Street, 46th Floor
New York, New York 10019
Re:           Emageon Inc.
Dear Sirs:
Reference is hereby made to that certain Agreement (the “Agreement”), dated June
22, 2008, by and among Emageon Inc. (the “Company”), [Charles A. Jett, Jr.]/[the
undersigned] and the OPP Investors (as defined therein). This letter is being
delivered in furtherance of Section 2.1[_] of the Agreement.
I, [                    ], hereby irrevocably submit my resignation as a
director of the Company, effective immediately after the 2008 Annual Meeting of
Stockholders of the Company without any further action being necessary, it being
understood that this resignation shall be self executing.
I further agree that the OPP Investors are made third-party beneficiaries
hereof.
Very truly yours,
[                    ]

 



--------------------------------------------------------------------------------



 



EXHIBIT B
NEWS RELEASE
Emageon and Oliver Press Partners Settle Proxy Contest
Augustus K. Oliver, Benner Ulrich and Another Director Selected by Oliver Press
to Join Board of Directors;
Strategic Alternatives Committee to Pursue all Options Including a Sale of the
Company
Birmingham, AL, June 23, 2008 – Emageon Inc (NASDAQ: EMAG) and Oliver Press
Partners, LLC announced today that they have reached an agreement under which
three new directors will join the Emageon Board of Directors. Augustus Oliver, a
principal of Oliver Press Partners and Benner Ulrich, Director of Research at
Oliver Press Partners, will be elected to the Board today for a term expiring at
the 2010 Annual Meeting, and a third new independent director selected by Oliver
Press will also be added for a term expiring at the 2011 Annual Meeting.
Additionally, Benner Ulrich and the to-be-named new director, upon his election,
will be appointed to the company’s Strategic Alternatives Committee, which has a
broad mandate to pursue all strategic alternatives for Emageon, including a sale
of the company.
The size of the Board will temporarily be increased from 8 to 10 directors. As a
condition of the agreement, Oliver Press will end its efforts to elect a slate
of three nominees to the Board and will vote its shares in support of the
company’s slate of nominees.
Emageon has agreed to adjourn the company’s Annual Meeting of shareholders until
July 8, 2008 in order to give shareholders an opportunity to consider the
settlement prior to voting. Promptly after the conclusion of the Annual Meeting,
Charles A. Jett and Douglas D. French will resign from the Board and Mr. Jett
will continue to serve as Chief Executive Officer at the discretion of the Board
thereafter. In addition, upon the resignation of Mr. French, one of the existing
directors with a term expiring at the 2010 Annual Meeting will fill his vacancy
with a term expiring at the 2009 Annual Meeting. Following the 2008 Annual
Meeting, the size of the Board will be fixed at nine directors.
Hugh Williamson, Lead Independent Director of Emageon, said “This resolution
will enable the Board to continue its efforts to identify and pursue the best
interests of Emageon, its shareholders, employees and customers.”
Gus Oliver also endorsed the agreement. “We have a high level of confidence in
Emageon and its products which are installed in over 600 facilities and are used
by thousands of physicians every day to enhance their delivery of health care to
their patients. With a unified Board that incorporates strong representation by
significant shareholders, we expect that the Company will be able to pursue a
course in the best interests of its customers, employees and stockholders.”
About Emageon Inc.
Emageon provides information technology systems for hospitals, healthcare
networks and imaging facilities. Its enterprise family of solutions includes
RadSuiteTM, HeartSuiteTM and other specialty suites. All Emageon solutions are
built on a unified Enterprise Content Management system offering advanced
visualization and infrastructure tools for the clinical analysis and management
of digital medical images, reports and associated clinical content. Emageon’s
standards-based solutions are designed to help customers enhance patient care,
automate workflow, lower costs, improve productivity and provide better service
to physicians. For more information, please visit www.emageon.com
Forward Looking Statements
This press release contains forward-looking statements about Emageon that
represent the Company’s current views with respect to, among other things,
future events and financial performance. Any forward-looking statements
contained in this press release are based on Emageon’s historical performance
and on current plans, beliefs and expectations. Actual results may differ
materially from those expressed or implied by such forward-looking statements as
a result of various risks, uncertainties and other factors beyond its control.
These risks, uncertainties and other factors include, among others, the risk
that it may not compete successfully against larger competitors, risks
associated with the cyclical nature of its industry and changes in economic
conditions in general, risks

 



--------------------------------------------------------------------------------



 



associated with its history of operating losses, risks associated with changes
in its primary market for PACS radiology systems and the recent decline in PACS
radiology system sales orders, risks associated with fluctuations in its
quarterly operating results, risks associated with the recent decline in the
market price of its common stock, risks associated with the nomination of a
competing slate of directors for election at this year’s annual meeting of
stockholders, the risk of loss of its senior executive management, risk
associated with expansion of its market and selling efforts into new product
segments, the risk that its target markets do not develop as expected, the risk
that its acquisitions could result in integration difficulties, dilution or
other adverse financial consequences, the risk of failure to raise additional
capital on acceptable terms, risks associated with its reliance on continuing
relationships with large customers, the risk of significant product errors or
product failures, the risk of its reliance on reseller arrangements for
important components of its solution, the risk that it may not respond
effectively to changes in its industry, the risk of its customers’ reliance on
third party reimbursements, and the risk of the potential impact on its business
of Food & Drug Administration (FDA) regulations and other applicable health care
regulations. Additional information concerning these and other factors that
could affect Emageon’s financial and operating results may be found under the
heading “Risk Factors” and elsewhere in the Company’s Form 10- K for the year
ended December 31, 2007, which was filed with the Securities and Exchange
Commission on March 17, 2008.
Important Information
On May 19, 2008, Emageon Inc. filed with the Securities and Exchange Commission
a definitive proxy statement and accompanying WHITE proxy card in connection
with its annual meeting of stockholders, and on May 21, 2008 it began mailing
these proxy materials to its stockholders. Emageon stockholders are strongly
advised to read Emageon’s proxy statement as it contains important information.
Stockholders may obtain the proxy statement, any amendments or supplements to
the proxy statement, and the annual, quarterly and current reports and other
information filed by Emageon with the Securities and Exchange Commission for
free at the Internet website maintained by the Securities and Exchange
Commission at www.sec.gov. Copies of the definitive proxy statement and any
amendments and supplements to the definitive proxy statement are also available
for free at Emageon’s Internet website at www.emageon.com or by writing to
Emageon Inc., 1200 Corporate Drive, Suite 200, Birmingham, Alabama 35242, Attn:
Corporate Secretary. In addition, copies of Emageon’s proxy materials may be
requested by contacting our proxy solicitor, Morrow & Co., LLC at (800)
662-5200. Emageon’s directors and certain of its officers may be deemed to be
participants in the solicitation of proxies from its stockholders in connection
with the annual meeting. Information identifying these participants and
describing their direct and indirect interests is available in Emageon’s
definitive proxy statement filed with the Securities and Exchange Commission on
May 19, 2008.
Contacts:

      John Wilhoite, Emageon
205-259-2831   Susan Noonan, The SAN Group, LLC
212.966.3650

 